DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

          OPEN MRI OF DAYTONA a/a/o TONY ROBINSON,
                          Appellant,

                                      v.

               DIRECT GENERAL INSURANCE COMPANY,
                            Appellee.

                               No. 4D21-1148

                               [March 24, 2022]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Natasha DePrimo, Judge; L.T. Case No. COWE19-
015594.

    Christina M. Kalin and John C. Daly of Daly & Barber, P.A., Plantation,
for appellant.

  William J. McFarlane, III, and Michael K. Mittelmark of McFarlane
Dolan & Prince, Coral Springs, for appellee.

PER CURIAM.

   Affirmed.

DAMOORGIAN, FORST and ARTAU, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.